                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )       Criminal No. 3:15-cr-00037-2
                                                     )       Judge Trauger
BENJAMIN EDWARD HENRY BRADLEY                        )
                                                     )

                                             ORDER

         An evidentiary hearing on forfeiture issues was held on May 24, 2019. The defendant

shall file a post-hearing brief by June 7, 2019, and the government will respond by June 21,

2019.

         It is so ORDERED.

         ENTER this 24th day of May 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:15-cr-00037 Document 1183 Filed 05/24/19 Page 1 of 1 PageID #: 4725
